Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-12,26-27 in the reply filed on 8/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2,8-9,11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1,6,8,16,26,29 of U.S. Patent No. 10634912. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2,8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20110012814).

    PNG
    media_image1.png
    556
    475
    media_image1.png
    Greyscale

Regarding claim 1, Tanaka teaches (Figs. 1-4, [77-]) An optical module (12) comprising a see-through near eye display (22), wherein the optical module is a standalone, independent device separate from that of an eyewear lens, visor, or eyewear frame (14) onto which the optical module is capable of being attached and which is capable of supporting the optical module.
Tanaka does not explicitly teach the optical module is hermetically sealed and comprises a micro-lens array.
Absent any showing of criticality and/or unpredictability, having the optical module is hermetically sealed and comprises a micro-lens array would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of protecting product from environment and having desired imaging effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tanaka by having the optical module is hermetically sealed and comprises a micro-lens array for the purposes of protecting product from environment and having desired imaging effects.
 
Regarding claim 2, Takana further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is capable of being attached to an eyewear lens, visor, or eyewear frame (Fig. 1).

Regarding claim 8, Takana further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is positioned in front of an eyewear lens, visor, or eyewear frame on a side that is furthest from an eye of a wearer/user (Fig. 1).

Regarding claim 11, Tanaka further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame (Fig. 1). 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20110012814) in view of Yamaguchi (US 20090168131).
Regarding claim 26, Tanaka teaches all the limitations as stated in claim 1, but does not explicitly teach the optical module is one or more of water resistant, sweat resistant, and/or moisture resistant.
However, in an analogous optics field of endeavor, Yamaguchi teaches an optical module is one or more of water resistant, sweat resistant, and/or moisture resistant (Abstract, “resistance to dust and water”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teaching of Tanaka as taught by Yamaguchi by having the optical module is one or more of water resistant, sweat resistant, and/or moisture resistant for the purposes of protecting product from environment.

Claim(s) 3-4,9-10,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20110012814) in view of Popovich (US 20150160529).

Regarding claim 3, Tanaka teaches all the limitations as stated in claim 1, but does not teach the optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with an adhesive.
However, in an analogous optics field of endeavor, Popovich teaches an optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with an adhesive ([82], “a standard index matched glue is needed to fix the display to the surface of the goggles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with an adhesive as taught by Popovich in the modified teaching of Tanaka for the purposes of having a compact product.

Regarding claim 4, Tanaka teaches all the limitations as stated in claim 1, but does not teach the optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with pressure.
However, in an analogous optics field of endeavor, Popovich teaches an optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with an adhesive ([82], “a standard index matched glue is needed to fix the display to the surface of the goggles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module, following its fabrication, is attached to an eyewear lens, visor, or eyewear frame with an adhesive as taught by Popovich in the modified teaching of Tanaka for the purposes of having a compact product.
Tanaka in view of Popovich does not explicitly teach the adhesive is pressure sensitive adhesive.
Absent any showing of criticality and/or unpredictability, having the adhesive is pressure sensitive adhesive would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easy attachment.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tanaka in view of Popovich by having the adhesive is pressure sensitive adhesive for the purposes of easy attachment.
 
Regarding claim 9, Tanaka teaches all the limitations as stated in claim 1, but does not teach the optical module, following its fabrication, is attached to a front surface of an eyewear lens, visor, or eyewear frame that is furthest from an eye of a wearer/user.
However, in an analogous optics field of endeavor, Popovich teaches an optical module, following its fabrication, is attached to a surface of an eyewear lens, visor, or eyewear frame with an adhesive ([82], “a standard index matched glue is needed to fix the display to the surface of the goggles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical module, following its fabrication, is attached to a surface of an eyewear lens, visor, or eyewear frame with an adhesive as taught by Popovich in the modified teaching of Tanaka for the purposes of having a compact product.
Tanaka in view of Popovich does not explicitly teach the surface is a front surface that is furthest from an eye of a wearer/user.
Absent any showing of criticality and/or unpredictability, having the surface is a front surface that is furthest from an eye of a wearer/user would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of design choice.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tanaka in view of Popovich by having the surface is a front surface that is furthest from an eye of a wearer/user for the purposes of design choice.
 
Regarding claim 10, mutatis mutandis, the modified Tanaka in view of Popovich  teaches all the limitations as stated in claim 9 rejection above (attached to and beneath the front external surface for the purposes of design choice).

Regarding claim 27, Tanaka in view of Popovich further teaches The optical module of claim 3, wherein the adhesive is a low index adhesive (see claim 3 rejection above, “index matched”).

Claim(s) 1,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi (JP 2009075195, as evidenced by the translation).

    PNG
    media_image2.png
    491
    419
    media_image2.png
    Greyscale

Regarding claim 1, Yoichi teaches (Figs. 5-10, p.5, ¶ 4-) An optical module (11) comprising a see-through near eye display (3 in Figs. 2-3), wherein the optical module is a standalone, independent device separate from that of an eyewear lens, visor, or eyewear frame (20R) onto which the optical module is capable of being attached and which is capable of supporting the optical module.
Yoichi does not explicitly teach the optical module is hermetically sealed and comprises a micro-lens array.
Absent any showing of criticality and/or unpredictability, having the optical module is hermetically sealed and comprises a micro-lens array would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of protecting product from environment and having desired imaging effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yoichi by having the optical module is hermetically sealed and comprises a micro-lens array for the purposes of protecting product from environment and having desired imaging effects.
 
Regarding claim 5, Yoichi further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is housed within a groove (30) on a front surface of an eyewear lens, visor, or eyewear frame.

Regarding claim 6, Yoichi further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is housed within a recess (Fig. 11, 30, p.7, “the lateral groove 30 does not necessarily need to penetrate from the front surface 31 to the rear surface 32 ...”) on a front surface of an eyewear lens, visor, or eyewear frame.

Regarding claim 7, Yoichi further teaches The optical module of claim 1, wherein the optical module, following its fabrication, fits within an open notch (30) of an eyewear lens, visor, or eyewear frame.

Regarding claim 12, Yoichi further teaches The optical module of claim 1, wherein the optical module, following its fabrication, is housed partially, fully, or completely within a semi-finished lens blank (as seen in Fig. 5B, 20R is considered semi-finished before receiving 11, or one may continue work on 20R later).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234